Case: 12-30240     Document: 00511991160         Page: 1     Date Filed: 09/18/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 18, 2012
                                     No. 12-30240
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

SEANTE J. MCKNIGHT,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:06-CR-46-1


Before JOLLY, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
        Seante J. McKnight, federal prisoner # 29722-034, moves in this court for
leave to proceed in forma pauperis (IFP) in an appeal of the district court’s
denial of his motion to compel performance of his plea agreement. He argues
that the district court’s denial of his motion is in conflict with United States v.
Roberts, 624 F.3d 241, 245-48 (5th Cir. 2010); that the plain language of his plea
agreement stipulated that his base offense level would be 30, with a three-level
reduction for acceptance of responsibility, resulting in a total offense level of 27;

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-30240    Document: 00511991160      Page: 2    Date Filed: 09/18/2012

                                  No. 12-30240

that the Government breached the plea agreement that it would not seek a
sentence enhancement under 21 U.S.C. § 851; and that the district court should
have ordered the Government to comply with the terms of the plea agreement.
      By moving for leave to proceed IFP on appeal, McKnight is challenging the
district court’s certification that his appeal is not taken in good faith. See Baugh
v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997); FED. R. APP. P. 24(a)(5). McKnight
has failed to demonstrate that his appeal from the district court’s denial of his
motion involves legal points arguable on their merits. See Howard v. King, 707
F.2d 215, 220 (5th Cir. 1983). Accordingly, his motion for leave to proceed IFP
on appeal is DENIED. Further, because it is apparent that an appeal would lack
merit, the appeal is DISMISSED as frivolous. See Baugh, 117 F.3d at 202 & n.
24; 5TH CIR. R. 42.2.




                                         2